Citation Nr: 1013645	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


1.	Entitlement to an increased evaluation for chronic 
cervical strain with degenerative joint disease, currently 30 
percent disabling.  

2.	Entitlement to an increased evaluation for chronic lumbar 
sprain/strain and thoracic spine with degenerative joint 
disease, currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal was remanded by the Board in September 2008 for 
additional development.  

The Veteran indicated during the course of this appeal that 
he has been unable to work since 1974 due to his back 
disabilities.  In the Notice of Disagreement filed in June 
2005, the Veteran indicated that he was unable to work due to 
his lumbar and cervical spine disabilities.  The Board notes 
that the issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU) has not been addressed by the RO.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the issue is 
properly before the Board and will be addressed in this 
decision.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.	The Veteran's cervical spine disability is manifested by 
flexion of 30 degrees, flexion of 20 degrees after 
repetition, subjective complaints of pain, nocturia with 
voiding two times per night, erectile dysfunction and mild 
nerve impingement with numbness, paresthesias and weakness; 
without ankylosis or incapacitating episodes.  

3.	The Veteran's thoracolumbar disability is manifested by 
flexion to 50 degrees, subjective complaints of pain; without 
ankylosis or incapacitating episodes.  

4.	Pursuant to this decision, the Veteran is currently 
service connected for chronic cervical strain with 
degenerative joint disease, rated as 30 percent disabling; 
chronic lumbar sprain/strain and thoracic spine with 
degenerative joint disease, rated as 20 percent disabling; 
bilateral neurological abnormalities in the lower 
extremities, rated as 10 percent disabling in each extremity; 
and nocturia rated as 10 percent disabling.  His combined 
disability rating is 60 percent.

5.	The Veteran's service connected disabilities resulted from 
a common etiology.  

6.	The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for 
chronic cervical strain with degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).

2.	The criteria for a separate evaluation of 10 percent for 
nocturia (urinary frequency) have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115a (2009).  

3.	The criteria for a separate evaluation of 10 percent for 
numbness, paresthesias and leg/foot weakness in each lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); See 
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2009).  

4.	The criteria for a rating in excess of 20 percent for 
chronic lumbar sprain/strain and thoracic spine with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).

5.	The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  Additional letters were 
provided in May 2007 and October 2008.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The 2007 and 2008 letters included 
the notice provision pertaining to how VA assigns disability 
ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision because the Dingess notice was 
provided after the June 2004 rating decision, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a December 2009 supplemental 
statement of the case issued after the notice was provided.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Further, as the Board is granting in full the benefit sought 
on appeal regarding the issue of TDIU, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA QTC examination in May 2004 and a VA 
medical examination in November 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Board notes that the Veteran filed his claim for 
increased ratings in June 2003.  Therefore, the Board will 
apply the schedular criteria for rating spine disabilities 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

Cervical Spine

The Veteran is currently assigned a 30 percent evaluation for 
chronic cervical strain with degenerative joint disease under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Board notes that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243, Note (2) and Plate V (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine is to be used for evaluating diseases and injuries of 
the cervical spine and degenerative disc disease is to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  To receive a 40 
percent evaluation for a cervical spine disability, the 
veteran must suffer from unfavorable ankylosis of the entire 
cervical spine.  For a 100 percent evaluation, there must be 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009).

In a May 2004 VA QTC Examination, the Veteran had muscle 
spasms in the cervical spine and tenderness bilaterally.  
There was no radiation of pain with movement.  Flexion was to 
45 degrees, extension to 30 degrees, right lateral flexion to 
22 degrees, left lateral flexion to 25 degrees, right 
rotation to 60 degrees and left rotation to 50 degrees.  
Range of motion was additionally limited by pain, but not 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  

November 2004 x-rays of the cervical spine revealed evidence 
of degenerative disc disease predominantly involving C5-C6 
level but also involving C6-C7.  There was some nerve exit 
foramina narrowing bilaterally at C5-C6 and retrolisthesis, 
thought to be on a degenerative basis.  

April 2005 x-rays showed straightening of the normal 
curvature, disc disease at the levels of C5-C6 and C6-C7.  
Retrolisthesis of C5 in relationship to C6 x 4 mm increased 
during the interval, bilateral neural foramina narrowing and 
varying degrees of degenerative changes.  

A November 2005 neurosurgery consultation revealed that the 
Veteran had complaints of neck pain and interscapular pain 
radiating down the right arm.  He had limited abduction and 
external rotation on the right.  The extension was limited at 
45 degrees, side turning 15 degrees to the right, better on 
the left.  Flexion was not affected.  

In the November 2009 VA Compensation and Pension Examination, 
there was fatigue, decreased motion, stiffness, weakness, 
spasms and pain.  The pain was acute, dull, moderate, daily 
and would last for hours at time.  There was dull radiation 
of the pain in the right hip.  There were also severe weekly 
flare ups precipitated by any activity and alleviated by 
medication and rest.  The examiner noted that there were no 
incapacitating episodes due to his spine disability.  There 
was no use of assistive devices.  The Veteran was unable to 
walk more than a few yards.  Upon physical examination, the 
Veteran's posture, head position and gait were normal.  There 
was symmetry in appearance.  There was lumbar flattening, but 
no other abnormal spinal curvature and no ankylosis.  The 
motor, sensory and reflex examinations were essentially 
normal.  

In the cervical spine, there were no spasms, atrophy, 
guarding, tenderness or weakness.  There was pain with 
motion.  The range of motion of the cervical spine was 
flexion to 30 degrees, extension to 10 degrees, left lateral 
flexion to 20 degrees, left lateral rotation to 20 degrees, 
right lateral flexion to 20 degrees and right lateral 
rotation to 20 degrees.  There was objective evidence of pain 
on active range of motion.  There was objective evidence of 
pain following repetitive motion and additional limitation 
because of pain.  Range of motion after repetition was 20 
degrees of flexion and 0 degrees extension.  X-rays of the 
cervical spine revealed straightening of the normal 
curvature, progression of degenerative changes and disc 
disease.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for the cervical spine 
disability.  The objective medical evidence does not show 
ankylosis, favorable or unfavorable, of the cervical spine.  
As such, the Veteran is not entitled to an increased (30, 40 
or 100 percent) evaluation under The General Rating Formula 
for Diseases and Injuries of the Spine.  

Additionally, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; a 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records, progress notes, private medical records, the QTC 
examination and the VA Compensation and Pension Examination.  
The Board concludes that the Veteran is not entitled to an 
increased rating for degenerative disc disease because the 
evidence does not show that bed rest was prescribed by a 
physician for at least 4 weeks in the past year.  The VA 
examiner noted that there were no incapacitating episodes due 
to the Veteran's cervical spine disability.  Therefore, the 
Board finds that the Veteran is not entitled to an increased 
evaluation under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Board has considered the applicability of the benefit of 
the doubt rule.  However, a preponderance of the evidence is 
against assignment of a rating higher than 30 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, Under the General Rating Formula, Note (1) 
provides that associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  In this case, the VA examiner 
found that there was no history of urinary incontinence, 
urgency, or retention requiring catheterization.  There was 
no fecal incontinence, obstipation, falls or unsteadiness.  
Therefore, the Veteran is not entitled to a separate 
evaluation for these conditions.  

The examiner found, however, that there was nocturia, 
erectile dysfunction, numbness, paresthesias and leg/foot 
weakness.  The examiner found that the etiology of these 
symptoms was not unrelated to the service connected back 
disability.  As such, the Board will address each 
neurological symptom separately.  

Regarding nocturia, the Veteran had urinary frequency of 2 
times per night, which if separately evaluated would warrant 
a separate 10 percent rating under 38 C.F.R. § 4.115a for 
voiding dysfunctions.  38 C.F.R. § 4.115a (2009).  

Regarding the erectile dysfunction, this would be 
noncompensable under Diagnostic Code 7522 as it is not 
coupled with an identifiable deformity.  In this case, the 
Veteran's disability is manifested by impotency without 
evidence of deformity of the penis; therefore, a separate 
compensable rating is not warranted under that code.  38 
C.F.R. § 4.115b Diagnostic Code 7522 (2009).  

Additionally, regarding numbness, paresthesias and leg/foot 
weakness, the Board finds that a separate evaluation is 
warranted under Diagnostic Code 8520.  Under this code, mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  See 38 C.F.R. § 4.124(a), Diagnostic Code 
8520.  Based on the November 2009 VA examination, the Veteran 
had radiating pain in to his hips with associated numbness, 
paresthesias and weakness.  As such, the Board finds that he 
is entitled to a separate 10 percent evaluation for mild 
nerve paralysis for each lower extremity.  

The Board has also considered the Veteran's complaints of 
pain.  In the VA examination, there was objective evidence of 
pain on active range of motion.  There was objective evidence 
of pain following repetitive motion and additional limitation 
because of pain.  Range of motion after repetition was 20 
degrees of flexion and 0 degrees extension.  The Board finds 
that the objective medical evidence does not show that pain 
on use resulted in additional functional limitation to the 
extent that under the limitation of motion codes the 
Veteran's disability would be more than 30 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the TDIU discussed 
later in this decision.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.



Thoracolumbar Spine 

The Veteran is currently assigned a 20 percent rating for his 
service-connected chronic lumbar sprain/strain and thoracic 
spine with degenerative joint disease under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009).  

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5237, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Under 
that rating formula, a 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

"Unfavorable ankylosis" is defined, in pertinent part, as a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  Id., Note (5).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine.  See Id. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  

The Board has reviewed all the medical evidence of record, 
including the VA examinations and treatment records.  In a 
May 2004 VA QTC Examination, there were muscle spasms and 
tenderness bilaterally in the thoracolumbar spine.  Right 
straight leg raising was positive at 70 degrees and on the 
left to 80 degrees.  Range of motion was flexion to 80 
degrees, extension to 25 degrees, right lateral flexion to 23 
degrees, left lateral flexion to 20 degrees, right rotation 
to 30 degrees and left rotation to 30 degrees.  Ranges of 
motion were additionally limited by pain, but not fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the thoracolumbar spine.  There was no 
invertebral disc syndrome present.  The Veteran did not have 
bowel or urinary bladder dysfunction, but did have impotence 
due to diabetes.  There was no peripheral nerve involvement 
and examinations were normal in motor and sensory functions.  

In a January 2005 x-ray, there was mild to moderate 
multilevel degenerative disc disease and osteoarthritic 
changes in the lumbar spine, most prominent in the lower 
lumbar spine at L4-L5 at the lumbosacral junction.  X-rays of 
the thoracic spine revealed osteopenia, possible lytic lesion 
and mild multilevel degenerative changes throughout the 
thoracic spine.  

In a November 2005 neurosurgery consultation, the Veteran had 
extension to 20 degrees.  He could bend over and come within 
a foot of touching his toes.  

In the November 2009 VA Compensation and Pension Examination, 
there was fatigue, decreased motion, stiffness, weakness, 
spasms and pain.  The pain was acute, dull, moderate, daily 
and would last for hours at time.  There was radiation of the 
dull pain in the right hip.  There were weekly severe flare-
ups precipitated by any activity alleviated by medication and 
rest.  The examiner noted that there were no incapacitating 
episodes due to his spine disability.  There was no use of 
assistive devices.  The Veteran was unable to walk more than 
a few yards.  Upon physical examination, the Veteran's 
posture, head position and gait were normal.  There was 
symmetry in appearance.  There was lumbar flattening, but no 
other abnormal spinal curvature and no ankylosis.  The motor 
sensory and reflex examinations were essentially normal.  

In the thoracic spine, there were no spasms, atrophy, 
guarding, tenderness or weakness.  In the thoraco-lumbar 
spine, the range of motion was 50 degrees flexion, 10 degrees 
extension, left lateral flexion to 20 degrees, left lateral 
rotation to 20 degrees, right lateral flexion to 20 degrees 
and right lateral rotation to 20 degrees.  There was 
objective evidence of pain on active range of motion.  There 
was objective evidence of pain following repetitive motion 
and additional limitation because of pain.  Range of motion 
after repetition was 40 degrees flexion and 0 degrees 
extension.  There was a positive Lasegue's sign.  In x-rays 
of the thoracic spine, there were multiple compression 
fractures involving the mid to lower thoracic vertebral 
bodies with estimated volume loss of 35 percent or less.  
There was varying degrees of moderate hypertropic 
degenerative changes involving the skeletal structures with 
progression of degenerative changes from comparison 
examinations.  In the lumbar spine, x-rays revealed 
progression of degenerative changes involving the lumbar 
spine and disc disease prominent at L4-L5 and L5-S1.  

As shown in the VA QTC and VA examinations, the forward 
flexion of the Veteran's spine was not limited to 30 degrees 
or less.  The VA QTC examination shows that flexion was to 80 
degrees and the VA examination shows flexion to 50 degrees; 
which is not 30 degrees or less.  Additionally, there was no 
evidence of ankylosis of the Veteran's spine in the medical 
evidence of record.  The examiners specifically found that 
there was no ankylosis.  Therefore, the Veteran is not 
entitled to an evaluation higher than 20 percent, including a 
40, 50 or 100 percent evaluation, under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The VA medical records show a diagnosis of degenerative disc 
disease.  Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  The Board previously determined that a higher rating 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months and a 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. §  4.71a, Diagnostic Code 5243, Note 
(1) (2009).

In this case, the VA examination found that there were no 
incapacitating episodes.  The remaining medical evidence also 
does not show incapacitation.  As such, the Board finds that 
the medical evidence of record does not show that the Veteran 
had incapacitating episodes with a total duration of at least 
4 weeks.  As the evidence does not show that there were any 
incapacitating episodes as defined by 38 C.F.R. § 4.471a, 
Diagnostic Code 5243, the Veteran is not entitled to an 
increased evaluation under this code.  

Additionally, Under the General Rating Formula, Note (1) 
provides that associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  In this case, the VA examiner 
found that there was no history of urinary incontinence, 
urgency, retention requiring catheterization, or frequency.  
There was no fecal incontinence, obstipation, falls or 
unsteadiness.  Therefore, the Veteran is not entitled to a 
separate evaluation for these conditions.  

The examiner also found, that there was nocturia, erectile 
dysfunction, numbness, paresthesias and leg/foot weakness.  
The examiner did not specify which disability, the cervical 
or lumbar disability caused these neurological symptoms, 
however, as there is evidence of cervical foramina narrowing, 
these issues were addressed in the pervious section of this 
decision.  Any additional compensation for these neurological 
symptoms would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has also considered the Veteran's complaints of 
pain.  Upon examination, the Veteran had painful motion and 
tenderness to palpation and muscle spasms.  Motion was 
limited by pain, but not fatigue, lack of endurance; weakness 
or incoordination following repetitive use.  Pain had the 
major functional impact on the Veteran; however, range of 
motion was minimally affected.  The Veteran's posture and 
gait were normal.  The Board finds that the objective medical 
evidence does not show that pain on use resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the Veteran's disability would be 
more than 20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board has considered the applicability of the benefit of 
the doubt rule.  However, a preponderance of the evidence is 
against assignment of a rating higher than 20 percent for his 
thoracolumbar spine disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the TDIU discussed 
later in this decision.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

TDIU

The Veteran indicated during the course of this appeal that 
he has been unable to work since 1974 due to his back 
disabilities.  In the Notice of Disagreement filed in June 
2005, the Veteran indicated that he was unable to work due to 
his lumbar and cervical spine disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).  

In this case, the Veteran is service-connected for cervical 
strain with degenerative disc disease, rated as 30 percent 
disabling; chronic lumbar strain and thoracic spine 
degenerative disc disease, rated as 20 percent disabling; 
bilateral neurological abnormalities in the lower 
extremities, rated as 10 percent disabling in each extremity; 
and nocturia, rated as 10 percent disabling.  The combined 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(2009).  However, it appears from the record that the 
Veteran's service-connected disabilities resulted from a 
common etiology, a fall in service in 1952.  Consequently, 
the Veteran's disabilities are considered one disability with 
a single rating of 60 percent.  38 C.F.R. § 4.16(a).  As 
such, the percentage requirements for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are met.  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities. 

In the present case, the record shows that the Veteran 
entered service at the age of 22.  After service he worked in 
construction until 1974.  He indicated in the VA examination 
that he stopped working because of his back and the records 
indicated that he had surgery on his lumbar spine in 1974.  
The Veteran has not worked since 1974.  He also received 
Social Security Disability since 1974.  

Here, the Board finds that the evidence of record shows that 
the Veteran is unable to work due to his service connected 
back disability, including his lumbar spine, cervical spine 
and associated neurological abnormalities.  Particularly, in 
the November 2009 VA examination, the examiner noted that the 
Veteran stopped working due to his back disability, had 
surgery in 1974 and has not worked since.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Based on the 
foregoing, in particular the November 2009 VA examination, 
the Board finds that the Veteran is unable to work due to his 
service connected disabilities.  In reaching this conclusion, 
the Board affords the Veteran the benefit of the doubt and 
finds that the Veteran is unable to follow or sustain gainful 
employment as a result of his service-connected cervical and 
lumbar spine disabilities.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

An increased evaluation for chronic cervical strain with 
degenerative joint disease, currently 30 percent disabling is 
denied.  

A separate 10 percent evaluation for nocturia, associated 
chronic cervical strain with degenerative joint disease is 
granted.  

Separate 10 percent evaluations for numbness, paresthesias 
and weakness associated with chronic cervical strain with 
degenerative joint disease are granted for each lower 
extremity.  

An increased evaluation for chronic lumbar sprain/strain and 
thoracic spine with degenerative joint disease, currently 20 
percent disabling is denied.  

Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


